Case 2:20-cv-00078-JRG Document 83-1 Filed 12/28/20 Page 1 of 4 PageID #: 3104




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                             §
 EQUIPMENT LLC,                                      §
                                                     §
         Plaintiff,                                  §        Case No. 2:20-CV-0078-JRG
                                                     §
 v.                                                  §        JURY TRIAL DEMANDED
                                                     §
 HMD GLOBAL OY,                                      §
                                                     §
          Defendant.                                 §


                       DECLARATION OF JEFFREY R. BRAGALONE

        I, Jeffrey R. Bragalone, hereby declare as follows:

        1.      I am an attorney with the law firm of Bragalone Conroy PC in Dallas, Texas. I am

lead counsel of record for CCE in the above-referenced matter. I am admitted to practice in the

State of Texas and the Eastern District of Texas. I submit this declaration based on personal

knowledge and following a reasonable investigation. If called upon as a witness, I could and

would competently testify to the truth of each statement herein.

        2.      CCE has asserted the ’923 patent in this District eighteen times, including against

many handset manufacturers operating in the United States. I was counsel of record in many, but

not all, of these other cases.

        3.      Over the course of these eighteen lawsuits, CCE has been represented by

numerous outside counsel, including Ward Smith & Hill, PLLC; Nelson Bumgardner Albritton,

PC, Bragalone Conroy PC, and Caldwell Cassady & Curry, PC.

        4.      Pursuant to protective orders entered in the previous matters, prior defendants

have produced highly confidential information pertaining to its technology and business

                                                 1
Case 2:20-cv-00078-JRG Document 83-1 Filed 12/28/20 Page 2 of 4 PageID #: 3105




operations, including source code and sales information, to CCE’s outside counsel. Such

documents including such information include: infringement contentions containing prior

defendants’ source code, deposition transcripts that discuss source code and highly confidential

technical and financial information of prior defendants, discovery responses, expert reports, and

sealed filings discussing alleged non-infringing alternatives.

       5.      HTC and ZTE each submitted an expert report in the consolidated Case No. 6:16-

cv-363 (E.D. Tex.), both involving non-infringement and non-infringing alternatives of certain

patents, including the asserted patent in this Action. Both of those reports analyze source code of

a prior defendant, including in the discussion of purported non-infringing alternatives.

       6.      To the extent that my law firm received proprietary information or source code

from a prior defendant, my firm safeguarded the information in accordance with the terms of the

applicable protective order, and did not provide CCE with access to any source code or other

information designated as “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY COMPUTER SOURCE CODE.”

To the best of my knowledge, no other outside counsel for CCE ever provided CCE with access

to any source code or other information produced under a prior protective order and designated

by a prior defendant as “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY,” or

“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY COMPUTER SOURCE CODE.”

       7.      I am generally familiar with the protective orders entered in prior litigation

involving the ’923 patent. The protective orders that ultimately governed each case contain a

term that expressly prohibits outside counsel for CCE from disclosing to another defendant or

even outside counsel for another defendant, any information designated by a defendant as

“CONFIDENTIAL,” “HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY,” or


                                                 2
Case 2:20-cv-00078-JRG Document 83-1 Filed 12/28/20 Page 3 of 4 PageID #: 3106




“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY COMPUTER SOURCE

CODE.” 1

        8.      For example, the protective order ultimately entered by the court in Case No.

6:13-cv-507 (Dkt. 310) provides in pertinent part that documents produced in that litigation shall

be used only in that litigation, and only for the purpose of litigating, defending, or attempting to

settle that particular litigation, and a similar term is found in each of the protective orders entered

in the other cases, to wit:




        9.      Similarly, the protective orders ultimately entered in the other cases provide in

pertinent part that documents produced in the litigation may not be disclosed to other Defendants

or their counsel unless those Defendants were sued in the same initial case as the Producing

Defendant, irrespective of whether the cases were consolidated for purposes of discovery:




1
  Although Dkt. No. 115 in the -507 case did not originally include this provision, that protective
order was later superseded by Dkt. No. 310, which does include the provision that expressly
prohibits outside counsel for CCE from disclosing to another defendant or even outside counsel
for another defendant, any information designated by a defendant as “CONFIDENTIAL,”
“HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY,” or “HIGHLY
CONFIDENTIAL — ATTORNEYS’ EYES ONLY COMPUTER SOURCE CODE.”
                                                  3
Case 2:20-cv-00078-JRG Document 83-1 Filed 12/28/20 Page 4 of 4 PageID #: 3107




      I declare under penalty of perjury that the foregoing is true and correct.


      Executed on December 28, 2020                 /s/ Jeffrey R. Bragalone
                                                    Jeffrey R. Bragalone




                                                4
